Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/350,709, filed 6/17/2021.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in para. [000006], lines 1-2, “provides a window cover may include a cover body” should be “provides a window cover which may include a cover body” or similar language.  
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moolenbeek(U.S. Pat. Appl. Publ. 2014/0352899; cited on IDS filed).
Moolenbeek discloses a window cover comprising: 
a cover body(1) having a top end, a bottom end, a first side, and a second side(see Fig. 1), , wherein the cover body is configured to be moved between a rolled-up position(see Fig. 4) and a deployed position(see Fig. 1); 
a mounting feature(3) secured to the first side of the cover body at or near the top end(see Fig. 1), wherein the mounting feature is configured to attach the top end of the cover body to a surface above a window(see Fig. 1); 
a first roll-up-securing feature(4A, see Figs. 1 and 4) secured to the second side of the cover body at or near the top end; 
the first side of the cover body including a second roll-up-securing (4B, see Fig. 4) between the top and bottom ends, wherein the second roll-up-securing feature is configured to removably engage the first roll-up-securing feature to retain the cover body in the rolled-up position(see Fig. 4); and 
a pull-strap(see para. [0035]) attached to the cover body(when the cover is attached to the window the pull strap is then attached to the cover body), wherein the pull-strap is accessible when the cover body is in the rolled-up position.
	Regarding claim 2, Moolenbeek discloses the window cover of claim 1, further comprising a weight attached to the cover body at the bottom end(see para. [0034]).
Regarding claim 4, Moolenbeek discloses the window cover of claim 1, wherein the first and second roll-up securing features engage each other by hook-and-loop engagement(see 0029]).
Regarding claims 5-6, Moolenbeek discloses the window cover of claim 4, wherein the first roll-up securing feature(4A) and the second roll-up securing feature(4B) includes a first/second patch sewn to the first/second side of the cover body(see para. [0029]).
Regarding claim 7, Moolenbeek discloses the window cover of claim 6, wherein the first patch includes hooks of a hook-and-loop fastener, and the second patch includes loops of the hook- and-loop fastener(see pars. [0029] and [0036]).
Regarding claims 9-10, Moolenbeek discloses the window cover of claim 1, wherein the pull-strap(see para. 0035] and discussion above) is attached to the first side of the cover body(via the attachment of the cover to the window), and wherein the first side of the cover body faces the window when the cover body is in the deployed position(see Fig. 1), wherein the pull-strap includes a first end(affixed to tabs, see para. [0035]) and a second end(end pulled), wherein the first end is fixedly attached to the first side of the cover body(via the attachment of the cover to the surface above the window), and wherein the second end is unattached to the cover body(free for pulling).
Regarding claim 12, Moolenbeek discloses the window cover of claim 1, wherein the mounting feature includes a first mounting patch(2) and a second mounting patch(3).
Regarding claim 13, Molenbeek discloses the window cover of claim 12, wherein the first mounting patch(2) is secured to the surface above the window(5), wherein the second mounting patch(3) is secured to the cover body(1) at the top end(see Fig. 1).
Regarding claim 14, Moolenbeek discloses the window cover of claim 13, wherein the first and second mounting patches form a hook-and-loop fastener(see para. [0028]).
	Regarding claim 15, Moolenbeek discloses the window cover of claim 1, wherein the cover body is formed from a fabric material(1, see para. [0028]).
Regarding claim 16, Moolenbeek discloses the window cover of claim 1, wherein the cover body is opaque(see para [0018]).
Regarding claim 17, Moolenbeek discloses the window cover of claim 1, wherein the window(5) is entirely blocked when the cover body is in the deployed position(see Fig. 1).
Regarding claim 18, Moolenbeek discloses the window cover of claim 17, wherein the window(5) is entirely uncovered when the cover body is in the rolled-up position(see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moolenbeek.
Moolenbeek discloses the window cover of claim 2, but lacks the weight being a rod sewn into the cover body.
	Applicant’s disclosure lends no criticality to the manner in which the rod is attached to the body(see para. [0052]).  
Therefore, the specific manner in which the rod is attached to the body is considered a feature best determined by a skilled artisan given the intended use and needs of the cover.
Regarding claim 8, Moolenbeek discloses the window cover of claim 5, but lacks the second roll-up securing feature covering the entire first side of the cover body.
Applicant’s disclosure to the location and amount of securing feature used(see paras. 0054]).
Therefore, the specific location and amount of the securing feature is considered a feature best determined by a skilled artisan given the intended use and needs of the cover.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
	No prior art of record shows a cover having body with a mounting feature/patch attached near a top end on a first side for attaching the body to a surface above a window, a first securing feature attached near a top end on a second side opposite the first side, a second securing feature on the first side between the top and bottom ends, and a pull-strap attached to the body, wherein when the cover body is in the rolled-up position, a first portion of the pull-strap curls around a rolled-up portion of the cover body and a second portion of the pull-strap hangs downward from the cover body, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/9/